                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

EKONG BEN ESHIET,                         :
                                          :
                     Petitioner,          :
                                          :
v.                                        :      CASE NO. 4:19-CV-98-CDL-MSH
                                          :            28 U.S.C. § 2241
WARDEN, Stewart Detention Center,         :
                                          :
                 Respondent.              :
_________________________________

                                         ORDER

       On June 18, 2019, the Court received Petitioner’s application for a writ of habeas

corpus (ECF No. 1). Petitioner moves for leave to proceed in forma pauperis (“IFP”) (ECF

No. 2). Petitioner’s account statement shows that he currently has $120.82 in his account

at Stewart Detention Center and that he has had an average of $60.41 in his account for the

last six months. Account Certification 1, ECF No. 2-1. The filing fee required in a § 2241

case is only $5.00. Petitioner’s submissions show that he is able to pay this amount.

Petitioner's motion to proceed IFP is accordingly denied. Petitioner has twenty-one (21)

days from the date shown on this Order to pay the required $5.00 filing fee. Failure to

comply with this Order may result in the dismissal of Petitioner’s application.

       SO ORDERED, this 18th day of June, 2019.

                                              /s/ Stephen Hyles
                                              UNITED STATES MAGISTRATE JUDGE
